Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 29 August 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-3, 6-10, and 12-14 are currently pending and have been examined.
Claims 1-3, 6-10, and 12 have been amended.
Claims 4, 5, and 11 have been canceled.
Claims 1-3, 6-10, and 12-14 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 11 September 2015 claiming benefit to Provisional Application 62/217,771.

Claim Rejections - 35 USC § 112 
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of Sexton et al. (US Patent App No 2018/0365337)[hereinafter Sexton]. 
As per claim 1, Oleynik discloses the following limitations:
a method of selecting a treatment for a patient based on a group of patients of a population of patients, the method comprising is taught in the Detailed Description in ¶ 0060 (teaching on a system for determining a patient treatment plan based on a similarity map of clinical elements);
storing, in a database, records for the population of patients, each record including is taught in the Detailed Description in ¶ 0071 and ¶ 0094 (teaching on storing a database of historical patient medical elements in a patient template data structure for clustering);
a plurality of data elements including at least one treatment is taught in the Detailed Description in ¶ 0071 and ¶ 0094 (teaching on the patient records including a first set of data elements pertaining the medical condition data and the corresponding treatment);
and at least one of a clinical diagnosis, an objective, a procedural timing, or a setting is taught in the Detailed Description in ¶ 0045, ¶ 0071, and ¶ 0094 (teaching on the patient record data elements including the patient's associated clinical diagnosis);
receiving, by a server system, a record of an untreated patient is taught in the Detailed Description in ¶ 0073 (teaching on receiving at the central server, an untreated patient's medical record); -AND-
identifying, by the server system, the treatment from the treatments received by the selected patients to recommend to the untreated patient is taught in the Detailed Description in ¶ 0113, ¶ 0076, ¶ 0051, and in the Figures at fig. 3B (teaching on the system identifying the best treatment for the new patient by utilizing the model based on the received subgroup of best matched past patient outcomes).
Oleynik fails to teach the following limitations of claim 1; Sexton, however, does disclose:
generating a machine learning model by determining a plurality of data element clusters based on record of the population of patients including the at least one of the clinical diagnosis, the objective, the procedural timing, or the setting is taught in the Detailed Description in ¶ 0178, ¶ 0235-236, ¶ 0242, ¶ 0186, and in the Figures at fig. 16 (teaching on a k-means clustering model (treated as synonymous to a machine learning algorithm as evidenced in the instant specification on p. 17 line 28 - p. 18 line 3 stating that k-means may be used to generate the similarity map of element clusters) for generating patient feature data clusters from historical/treated patient data to determine the best treatment for a clinical diagnosis utilizing biological data representing a medical condition of a person including any health related, medical, physical, physiological, pharmaceutical data);
updating the machine learning model after receiving an update to the records of the populator of patients is taught in the Detailed Description in ¶ 0236 and ¶ 0282-283 (teaching on updating the model when new patient record data is available);
determining a plurality of non-linear data elements interrelated by at least one non-linear similarity based on the plurality of data element clusters of the updated machine learning model is taught in the Detailed Description in ¶ 0256, ¶ 0259, ¶ 0269, ¶ 0273, and in the Figures at fig. 16 (teaching on determining a plurality of nearest neighbors within a cluster and between clusters wherein the neighbors are determined using a similarity distance measure of non-linearity related data elements);
identifying, by the server system, the group of patients, wherein each patient in the group of patients received treatment in the same context as the untreated patient, the context including the plurality of non-linear data elements is taught in the Detailed Description in ¶ 0268, ¶ 0273, in the Figures at fig. 15 reference character 1506, and fig, 16 (teaching on identifying the treated patient cluster within a predetermined diameter of the untreated/new patient wherein the cluster and the new patient meet a similarity (treated as synonymous to a context - here the context is receptor +/-) standard);
generating, by the server system, a similarity map that minimizes a variance of data elements corresponding to the records of the group of patients including the plurality of non-linear data elements is taught in the Detailed Description in ¶ 0293-294, ¶ 0321-324, ¶ 0315, ¶ 0337-339, ¶ 0369-370, ¶ 0084, and in the Figures at fig. 15 reference character 1508 (teaching on projecting the treated patient data from the metric space to the similarity space via a lens function (here a LSNE) wherein the distance determination between the elements minimizes the potential (treated as synonymous to minimizing variance) when reducing the dimensionality of the clusters to generate the similarity map in a two-dimensional picture for analysis);
determining, by the server system, similarity distances between the untreated patient and each patient in the group of patients using data elements from the record of the untreated patient and the plurality of non-linear data elements for each patient in the group of patients is taught in the Detailed Description in ¶ 0273-275, ¶ 0292 , and in the Figures at fig. 15 reference character 1510 (teaching on determining the similarity distances between the untreated/new patient and the treated patient cluster node); -AND-
selecting, by the server system, patients from the group of patients that are within a predetermined similarity distance of the untreated patient; and is taught in the Detailed Description in ¶ 0271-275 (teaching on selecting the treated patient cluster that is within a predetermined diameter (treated as synonymous to a similarity distance) of the untreated/new patient data node).
One having ordinary skill in the art at the time the invention was filed would combine the patient subgrouping and comparison system to determine a new patient treatment options of Oleynik with the machine learning model for clustering non-linearly related data elements to determine similarity distances between a new patient and previously treated patient data of Sexton with the motivation of improving on traditional linear machine learning techniques wherein “PCA, for example, is an essentially linear procedure and there are therefore limits to its utility in highly non-linear situations[; m]ultidimensional scaling is a method which is not intrinsically linear, but can in many situations wash out detail, since it may overweight large distances” (Sexton in the Detailed Description in ¶ 0084).
As per claim 2, the combination of Oleynik and Sexton discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein storing the records for each patient of the population of patients comprises: storing the plurality of data elements for the record of the patient, the plurality of data elements including conditions about the patient, observations about the patient, test results about the patient, clinical findings of the patient, obtained imaging about the patient, pathological findings of the patient, prior diagnosis, planned diagnostic interventions, prior therapeutic interventions, planned therapeutic interventions, morbidities, side effects of administered therapies, name of an expert physician, name of a hospital, or any combination thereof is taught in the Figures at Fig 25 A-M, Fig 26 A-S, Fig. 27 A-M, and in the Detailed Description in ¶ 0101 (teaching on storing patient information including clinical findings, pathology results, additional diagnosis, morbidities/complications, allergies, genetic information, medical history, hospital and physician location (wherein the system can direct patient's to treatment at the facility and provider with the best outcomes), etc.).
As per claim 3, the combination of Oleynik and Sexton discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein storing the records for the population of patients comprises: storing, for the record of each patient of the population of patients, the plurality of data elements as (i) logical combinations of terms using Boolean operators, (ii) nested hierarchies, or (iii) directed acyclical graphs is taught in the Detailed Description in ¶ 0071 and in the Figures at Fig 25 A-M (teaching on the value/order of the patient template parameters being combinations of Boolean operators or nested hierarchies (mild, moderate, severe)).
As per claim 6, the combination of Oleynik and Sexton discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein the objective includes a curative objective, a control objective, or a palliative objective is taught in the Detailed Description in ¶ 0056, ¶ 0059, and ¶ 0062 (teaching on the objective of the treatment is to improve a patient's quality of life during the treatment course, control, and cure the patient).
As per claim 8, the combination of Oleynik and Sexton discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein identifying the group of patients comprises: identifying, by the server system, the group of patients, wherein at least one data elements of the plurality of data elements for each patient in the group of patients includes a same value is taught in the Detailed Description in ¶ 0113 (teaching on the subgroup of patients having the same value for a data element as the new patient).
As per claim 12, the combination of Oleynik and Sexton discloses all of the limitations of claim 1. Oleynik also discloses the following:
the method of claim 1, wherein generating the similarity map comprises: generating a locus of the group of patients, the locus representing average values across data elements for the group of patients; and is taught in the Detailed Description in ¶ 0078-80 (teaching on utilizing an average values across a data element for a group (here blood glucose)); -AND-
and summing a function of distances between the locus and each patient in the group of patients is taught in the Detailed Description in ¶ 0078-80 (teaching on summing the distances between the averages to reduce the subgroup by differences).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of Sexton et al. (US Patent App No 2018/0365337)[hereinafter Sexton] in further view of Friedlander et al. (US Patent No 8,930,223)[hereinafter Friedlander]. 
As per claim 9, the combination of Oleynik and Sexton discloses all of the limitations of claim 8. Oleynik and Sexton fail to teach the following; Friedlander, however, does disclose:
the method of claim 8, wherein the plurality of each data elements for each patient in the group of patients includes a treatment recommendation from the same expert is taught in the Detailed Description in col 3 lines 46-58 (teaching on each patient within the subgroup being treated at the same expert facility).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and Sexton with the grouping of patients’ for the similarity analysis by expert provider of Friedlander with the motivation of “optimiz[ing], according to cost, time (speed), and trust (reliability), a determination as to whether a particular patient is a member of a particular patient readmission cohort” (Friedlander in the Detailed Description in col 10 lines 53-56).
As per claim 13, the combination of Oleynik and Sexton discloses all of the limitations of claim 1. Oleynik and Sexton fail to teach the following; Friedlander, however, does disclose:
the method of claim 1, wherein identifying the treatment from the treatments received by the selected patients to recommend to the untreated patient comprises: selecting the treatment most common among the selected patients is taught in the Detailed Description in col 7 lines 23-45 (teaching on the treatment assigned to the new patient is the most common treatment from the subgroup of patients).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and Sexton with the grouping of patients’ for the similarity analysis by expert provider of Friedlander with the motivation of improving outcomes for the new patient compared to the historical patients (Friedlander in the Detailed Description in col 10 lines 13-24).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of Sexton et al. (US Patent App No 2018/0365337)[hereinafter Sexton] in further view of Cavanagh et al. (US Patent App No 2011/0217,270)[hereinafter Cavanagh]. 
As per claim 7, the combination of Oleynik and Sexton discloses all of the limitations of claim 1. Oleynik and Sexton fail to teach the following; Cavanagh, however, does disclose:
the method of claim 1, wherein the procedural timing for treatment is primary, adjuvant, or neoadjuvant is taught in the Detailed Description in ¶ 0108 (teaching on treatment timing being primary, adjuvant, or neoadjuvant).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and Sexton with providing wherein the procedural timing for treatment is primary, adjuvant, or neoadjuvant of Cavanagh with the motivation of providing therapeutic methods for treating illness in multiple stages (Cavanagh in the Summary in ¶ 0028).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of Sexton et al. (US Patent App No 2018/0365337)[hereinafter Sexton] in further view of Nolan (WIPO App No 2015/062897)[hereinafter Nolan]. 
As per claim 10, the combination of Oleynik and Sexton discloses all of the limitations of claim 8. Oleynik and Sexton fail to teach the following; Nolan, however, does disclose:
the method of claim 8, wherein identifying the group of patients comprises: constraining, by the server system, the population of patients to patients with values of additional data elements of the plurality of data elements in common until a number of patients reaches a minimum size is taught in the Detailed Description on p. 22 lines 23-26, p. 23 lines 28-31, and p. 24 lines 12-33 (teaching on further constraining subgroups of comparative patient populations until the patient size reaching a determined minimum size).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and Sexton with a minimum subgroup size of Nolan because the combination would cause “the validity and significance of the determined cohort may be increased” (Nolan in the Detailed Description on p. 11 lines 6-7).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over by Oleynik (US Patent App No 2015/0161,331)[hereinafter Oleynik] in view of Sexton et al. (US Patent App No 2018/0365337)[hereinafter Sexton] in view of Svensson et al. (US Patent App No 2011/0092,552)[hereinafter Svensson]. 
As per claim 14, the combination of Oleynik and Sexton discloses all of the limitations of claim 1. Oleynik and Sexton fail to teach the following; Svensson, however, does disclose:
the method of claim 1, wherein identifying the treatment from the treatments received by the selected patients to recommend to the untreated patient comprises: selecting the treatment at random among the treatments received by the selected patients is taught in the Detailed Description in ¶ 0049 (teaching on randomly selecting a treatment for a patient for a subgroup of potential treatment options).
One having ordinary skill in the art at the time the invention was filed would combine the treatment planning system utilizing similar patient data of Oleynik and Sexton with using a random treatment from the available treatment options of the subgroup with the motivation of evaluating the efficacy of the different treatment options (Svensson in the Background in ¶ 0018).

Response to Arguments
Applicant's amendments and corresponding statements, filed 29 August 2022, with respect to 35 USC § 101 have been fully considered. The 35 USC § 101 rejection of claims 1-3, 6-10, and 12-14 has been withdrawn. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the instant claims are directed towards a method. Therefore, the claims are directed towards a statutory category. Second, the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mathematical concept (MPEP § 2106.04(a)(2)(I)(A)) and a mental process (MPEP § 2106.04(a)(2)(III)(B)), the claims qualify as eligible subject matter.
The claims recite in part a machine learning model wherein said model generates non-linear patient similarity clusters based on at least one clinical diagnosis, an objective, a procedural timing, or a setting, determining a treatment similarity cluster for an untreated patient from the model that minimizes variance, calculating similarity distances of the untreated patient to the cluster’s patients, and updating the model when new patient population data is available. The generation of a specific machine learning model, adjusting said model with historical training data, and using the model to identify a treatment from similarity distances between an untreated patient and the modeled non-linear cluster data are considered meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). Therefore, claims 1-3, 6-10, and 12-14 are subject matter eligible.
Applicant’s arguments, filed 29 August 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Sexton, as per the rejection above.
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626